DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7 recites a ratio “is in the rage from” in line 3, emphasis added by the examiner. It should read the ratio “is in the range from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of a ratio of , and the claim also recites a ratio of 40:60 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced 
Similarly Claim 8 recites the broad recitation of a depth of the recessed groove is 25%-45% the height of the ridge portion, and the claim also recites percentage of 30% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly claim 11 recites the broad recitation of an angle of the lateral sides of the fin being 2-20 degrees, and the claim also recites an angle of the lateral sides of the fin being 5-15 degrees which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 9, 15, 19, 29, 31, 35, 41 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated Grehier et al. (US Patent 4,771826).
Regarding claim 1, Grehier discloses (Figures 1-5, 11-11a) a stackable plate (plate 1 or the embodiments of plates 6, 11, or 15 in their respective figures) for a heat transfer block, the stackable plate comprising: a plurality of fins protruding from at least one surface of the plate (fins at columns of spacers 2, 7, 12 or 16 in their respective figures, where indentations in the spacers may have a smaller depth than the spacers per Col. 3 line 14-24); wherein the plurality of fins extend in a longitudinal direction along the at least one surface of the plate (the up down direction of figures 1-4), the plurality of fins being laterally spaced apart to define therebetween respective longitudinally extending channels for enabling fluid flow in the longitudinal direction (channels in the up down direction between individual columns of spacers 2, 7, 12, or 16) the ; and wherein at least one of the plurality of fins has at least one aperture extending transversely through the at least one fin in a direction transverse to the longitudinal direction (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures)  for enabling transverse fluid flow between the longitudinally extending channels (where flow may traverse the spaces between the spacers 2 through the indentations 3 per Col. 3, line 53-64).


    PNG
    media_image1.png
    603
    585
    media_image1.png
    Greyscale

Annotated figure 11 of Grehier
	Regarding Claim 2, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses the at least one aperture (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures) is configured as a recessed groove in the at least one fin (the aperture is an indentation or a groove in the respective spacer 2, 7, 12, 16).
	Regarding Claim 3, Grehier discloses the claim limitations of claim 2 above and Grehier further discloses the at least one fin (fins at spacers 2, 7, 12 or 16 in their respective figures) has at least two ridge portions (at the main body of the spacers extending to the surfaces of spacers farthest from the body of the base plate), the at least two ridge portions being spaced apart in the longitudinal direction to define therebetween at least a portion of the recessed groove (the surfaces of spacers 2, 7, 12 or 16 farthest from the body of the base plate  spaced apart to form the indentations 3, 8, 13 or 18 in between them as seen in the respective figures).
	Regarding Claim 4, Grehier discloses the claim limitations of claim 3 above and Grehier further discloses the at least one fin has a base portion proximal the surface of the plate (the portion of the spacer 2 directly connected to the body of the plate 1 and at the bottom of indentation 3 as seen in annotated figure 11), and the at least two ridge portions have respective upright edges extending away from the base portion (at the surfaces of spacers  2 extending  from the body of the base plate); wherein the upright edges of the respective ridge portions are longitudinally spaced apart and oppose each other (as seen in annotated figure 11 above), and an upper longitudinal edge of the base portion extends in the longitudinal direction to connect the respective upright edges of the ridge portions to define the recessed groove (as seen in annotated figure 11 where the surfaces of the spacers 2 are connected by the upper edge of the base portion).
	Regarding Claim 9, Grehier discloses the claim limitations of claim 3 above and Grehier further discloses wherein each of the ridge portions of the at least one fin is longitudinally spaced apart from opposite edges of the plate (the central spacers 2 are spaced from the left and right edges of the plate 1 as seen in figure 1 and 11).
Regarding Claim 15, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses each of the plurality of fins (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) includes a plurality of transversely extending apertures that define an array of transverse flow paths amid the plurality of fins (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures) ; and wherein the plurality of transversely extending apertures are aligned with each other in the transverse direction in the array (as seen in figure 1, 3 and 4), or wherein the plurality of transversely extending apertures are offset with respect to each other in the transverse direction in the array (as seen in figure 2 where the apertures at 8 are offset from one another).
	Regarding Claim 19, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses the at least one fin (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) extends upright from the at least one surface of the plate and terminates at an upper surface of the fin; and wherein the upper surface of the fin is configured to be attached to an opposing surface of another stackable plate (as seen in figure 1A, 2A, 3, and 4).

	Regarding Claim 29, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses (Figures 1-7) the plate has a leading edge portion, a trailing edge portion, and opposite lateral edge portions connecting the leading edge portion and the trailing edge portion (the four sides of the plate forming the outer perimeter of the plate as seen in the figures) ; wherein at least one of the leading edge portion, the trailing edge portion, and opposite lateral edge portions is beveled (one edge of the plate at a connection between adjacent plates is beveled at the slopped portion surrounding groove 40 as seen in figure 7 to form a connection point between adjacent plates at the perimeter of one plate per Col. 8 line 59 through Col. 9 line 2) .

	Regarding Claim 31, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses the plate (plate 11 in the embodiment of figure 3) has a second major surface opposite the at least one surface having the plurality of fins (the surface of the plate 11 opposite to the surface containing spacers 12 and indentations 13), and wherein the second major surface is devoid of fins (as seen in figure 3 and per Col. 4, line 42-47).
	Regarding Claim 35, Grehier discloses the claim limitations of claim 1 above and Grehier further discloses the fins (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) are integral with the plate to define a unitary stackable plate (as seen in figure 1-4 the spacers are an integral part of the plates 1, 6, 11 and 15 respectively).

	Regarding claim 40, Grehier discloses (Figures 1-5, 11-11a) a heat transfer block for communicating fluid flow (the stack of plates 1 or the embodiments of plates 6, 11, or 15 in their respective figures), the heat transfer block comprising: a first layer having a first layer major surface (the surface of the plate 1 facing the plate in front in figures 1 and 1A and similarly in the other embodiments) , and an adjacent second layer opposite the first layer major surface (the frontmost plate 1 for example in figure 1 and 1A and similarly in the other embodiments); wherein the first layer comprises a plurality of laterally spaced apart fins extending in a longitudinal direction along the first layer (fins at columns of spacers 2, 7, 12 or 16 in their respective figures, where indentations in the spacers may have a smaller depth than the spacers per Col. 3 line 14-24 on the plate behind the frontmost plate in the embodiments of figures 1-4), the plurality of fins configured to extend from the first layer major surface and cooperate with the adjacent second layer to define respective longitudinally extending flow passages for enabling fluid flow in the longitudinal direction (in a flow passage between the frontmost plate forming the second layer and the plate immediately behind it forming the first layer); and wherein at least one of the plurality of fins has at least one aperture extending transversely through the at least one fin in a direction transverse to the longitudinal direction (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures), the at least one fin configured to cooperate with the second layer such that the at least one aperture defines a transversely extending flow passage for enabling transverse fluid cross flow between the respective longitudinally extending flow passages (where flow may traverse the spaces between the spacers 2 through the indentations 3 per Col. 3, line 53-64).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of Rosman et al. (US Patent 4,535,840).
Regarding Claim 5, Grehier discloses the claim limitations of claim 4 above however Grehier does not explicitly disclose the upright edges of the respective ridge portions each has a curved profile, in longitudinal cross- section, at their respective connections with the upper longitudinal edge of the base portion. As Grehier only appears to show in the figures right angles between the upper edge of the base portion and the top of the ridge of the fins at spacers 2. 
Rosman teaches (Figure 2-5) a plate heat exchanger (made of stacked plates 10) with fins (22) where the upright edges of the respective ridge portions along the side of a fin each has a curved profile (where the shape of fin 22 may have a channel with rounded corners 36 or U shaped 38 between portions of the fins 22 as an alternative to straight edged channels as represented by channel 20 in figure 5, per Col. 5, line 50-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the channels between the fins over the upper edge of the base portion of the fins of Grehier to include the rounded corners as taught by Rosman. Doing so would provide a known alternative shape that to the right angled channel for fluid flow as recognized by Rosman (Per Col. 5, line 50-57).
Regarding Claim 32, Grehier discloses the claim limitations of claim 1 above However Grehier does not explicitly discloses one or more surfaces of the plate have surface texture for enhancing fluid flow characteristics; wherein the surface texture includes a plurality of dimples and/or a plurality of protuberances.
Rosman teaches (Figure 2-5) a plate heat exchanger (made of stacked plates 10) with fins (22) and channels between the fins (channels 20) with one or more surfaces of the plate have surface texture for enhancing fluid flow characteristics; wherein the surface texture includes a plurality of dimples and/or a plurality of protuberances (the channels between fins may have a rough or corrugated  geometry which would enhance heat transfer per Col. 5, line 57-64, where corrugations or rough surfaces would be protuberances into the flow channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the plates of Grehier to include rough or corrugated geometry in the channels between fins as taught by Rosman. Doing so would provide a geometry that could enhance heat transfer as recognized by Rosman (Per Col. 5, line 57-64).

Claim 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826).
Regarding Claim 7, to the extent that claim 7 is understood in light of the Section 112 rejection set forth herein, Grehier discloses the claim limitations of claim 3 above and Grehier further discloses a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove (as each spacer 2 as a length and each indentation 3 has a length between adjacent spacers). 
However Grehier does not disclose the ratio is in the range from 30:70 to 50:50, more particularly 40:60.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier to have a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove in the range from 30:70 to 50:50,  or alternatively  40:60 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed ratios and  would still allow for indentations in the spacers  as required by Grehier so the plates would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio “may” be within the claimed ranges (per page 12, line 14-18 of the specification).
	Regarding Claim 8, to the extent that claim 8 is understood in light of the Section 112 rejection set forth herein, Grehier discloses the claim limitations of claim 3 above and Grehier further discloses a depth of the recessed groove (the depth to which the indentation 3 extends below the top of the spacers 2) below an upper surface of at least one of the ridge portions  and a height of the at least one ridge portion above the surface of the plate (the overall height of the spacer 2 above the body of the plate 1).
However Grehier does not disclose a depth of the recessed groove below an upper surface of at least one of the ridge portions is in the range from 25% to 45%, more particularly 30%, of the height of the at least one ridge portion above the surface of the plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier  to have a depth of the recessed groove below an upper surface of at least one of the ridge portions is in the range from 25% to 45%,  or alternatively  30%, of the height of the at least one ridge portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed relative heights and  would still allow for indentations in the spacers  as required by Grehier so the plates would function appropriately having the claimed relative heights. Further, applicant places no criticality on the range claimed, indicating simply that the relative heights “may” be within the claimed ranges (per page 11, line 23-28 of the specification).
Regarding Claim 11, Grehier discloses the claim limitations of claim 4 above and Grehier further discloses the lateral sides of the at least one fin (the sides left and right sides of fins at columns of spacers 2, 7, 12 or 16 in their respective figures) are each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate.
  However Grehier does not discloses that the angle being in the range from 2 to 20 degrees, or more particularly 5 to 15 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the fins of Grehier  to have  sides of the at least one fin each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate being in the range from 2 to 20 degrees, or alternatively 5 to 15 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed angles and would still allow for flow along the sides of the fins as required by Grehier so the fins would function appropriately having the claimed angles of the sides. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (per page 13, line 4-10 of the specification).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of Hill et al. (US Patent Application Publication US 2017/0003081).
	Regarding Claim 10, Grehier discloses the claim limitations of claim 3 above and Grehier further discloses the at least two ridge portions (at the main body of the spacers extending to the surfaces of spacers farthest from the body of the base plate) each has an upper surface extending in the longitudinal direction that is configured to engage an opposing surface of another stackable plate (as seen in figure 1A, 2A, 3, and 4),  However Grehier does not explicitly disclose that the respective upper surfaces of the ridge portions have a curved profile in transverse cross-section
Hill discloses (figures 3-5) a plate heat exchanger made of a plurality of plates (26) having a plurality of fins (in the form of pin fins 34, which may have other shapes such as polygonal per paragraph 0034) where upper surfaces of the fins have a curved profile (at fillets 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the upper surfaces of the fins of Grehier to have a curved profile as taught by Hill. Doing so would provide a known connection surface between a pin/fin and an adjacent plate suitable for forming a joint between the pin/fin and an adjacent plate as recognized by Hill (Per paragraph 0045).

Claims 20, 36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of Lang et al. (US 5,851,636).
Regarding Claim 20, Grehier discloses the claim limitations of claim 19 above however Grehier does not explicitly disclose a heat-activated adhesive is interposed between the upper surface of the fin and the opposing surface of the other stackable plate to enable attachment via bonding. As Grehier is silent as to any specific method of bonding.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the upper surface of the fins (ribs 14) form a structure for bonding via adhesion ( the ribs on the plate can be adhered to an opposing surface per Col. 2, line 2-4, where the adhesion can be accomplished by firing the plates per Col. 2, line 52-61  and with an adhesive per Col. 3, line 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be bonded with an adhesive taught by Lang. Doing so would provide a known method of joining together plates in a stack of heat exchange plates as recognized by Lang (Col. 2, line 52-61 and with an adhesive per Col. 3, line 1-4).

Regarding Claim 36, Grehier discloses the claim limitations of claim 1 above however Grehier does not explicitly disclose the stackable plate is made from a ceramic material.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the stackable plate is made from ceramic material (per Col. 1 line 60-66).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be made of ceramic as taught by Lang. Doing so would provide a known heat exchanger construction material to capture and store heat in a regenerative heat exchange process or for cleaning combustion gas as recognized by Lang (Per Col. 1 line 12-24).

Regarding Claim 49, Grehier discloses the claim limitations of claim 40 above however Grehier does not explicitly disclose the heat transfer block is in a regenerative thermal oxidizer, a thermal oxidizer, a flare thermal oxidizer, a catalytic oxidizer, a recuperative oxidizer, or other system used for heat exchange in regenerative systems.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the heat transfer block is part of a regenerative thermal oxidizer  or regenerative thermal bed ( Per Col. 1 line 19-24 and 36-41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be used in a regenerative heat exchange system doing so would provide a known heat exchanger type to capture and store heat in a regenerative heat exchange process or for cleaning combustion gas as recognized by Lang (Per Col. 1 line 19-24 and 36-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada; Koki et al. (US 2016/0144336 A1), Greco; Richard et al. (US 2016/0377354 A1), Takada; Masaru et al. (US 2015/0053381 A1), Sugiyama; Makoto et al. (US 2010/0071887 A1), Otey; Robert W. et al. (US 2006/0237166 A1), Hermann, Ingo et al. (US 2001/0018140 A1), Benz; Uwe et al.	(US 6220497 B1), Ehrfeld; Wolfgang et al. (US 6230408 B1) and Dierbeck; Robert F. (US 5915470 A). All disclose heat exchanger plates with fins and channels some with cross channels in the fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763